Conceding the contention of the petitioner, that the evidence was without conflict as to the number and location of the gunshot wounds on the body of the deceased, caused by the two loads of buckshot fired at him by the defendant, this did not render inadmissible the bloodstained articles of clothing put in evidence by the state over petitioner's objection. These articles were shown to have been perforated by the buckshotthat caused deceased's death, and the fact that this evidence tended to excite prejudice or enlist sympathy on the part of the jury was not a ground for its exclusion. It tended to corroborate, illustrate, and elucidate the other testimony offered by the state touching these questions, and this was enough to justify its admission. Rollings v. State, 160 Ala. 82,49 So. 329.
We are of opinion that the Court of Appeals has properly differentiated the case at bar from the case of Boyette v. State, 215 Ala. 472, 110 So. 812, and other cases of like import, and the writ of certiorari will be denied.
Writ denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.